IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


BRANDON J. KENDRICKS,                      : No. 64 MM 2017
                                           :
                   Petitioner              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
COMMON PLEAS COURT OF                      :
LACKAWANNA COUNTY,                         :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 12th day of June, 2017, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and the Application for an

Immediate Hearing are DENIED.